Citation Nr: 1000458	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-01 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fargo, 
North Dakota


THE ISSUE

Whether new and material evidence have been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and if so, whether 
service connection is warranted for the claimed disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1983 to May 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo North, Dakota.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A June 2005 rating decision denied the Veteran's claim of 
entitlement to service connection for PTSD.  The Veteran was 
notified of his appellate rights, and he did not file a 
notice of disagreement within the required time limit.

2.  Evidence associated with the claims file since the June 
2005 rating decision was not of record at the time of the 
June 2005 decision and relates to an unestablished fact 
necessary to substantiate the Veteran's claim of entitlement 
to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied the Veteran's 
claim of entitlement to service connection for PTSD, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1003 (2009).

2.  The evidence received subsequent to the June 2005 rating 
decision is new and material and the claim of entitlement to 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Regarding the 
Veteran's request to reopen the claim of entitlement to 
service connection for PTSD, the Board is granting in full 
the benefit sought on appeal.  Thus, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist in respect to the 
claim of whether new and material evidence has been submitted 
to reopen the claim of entitlement to service connection for 
PTSD, such error was harmless and will not be further 
discussed.

II. New and Material Evidence

An unappealed rating decision in June 2005 denied the 
Veteran's claim of entitlement to service connection for PTSD 
on the basis that the Veteran did not have a current 
diagnosis of PTSD.  The relevant evidence of record at the 
time of the June 2005 rating decision consisted of the 
Veteran's entrance examination for the National Guard in 
September 1993, National Guard personnel records, VA 
treatment records and private treatment records.  The Veteran 
did not file a notice of disagreement with the June 2005 
rating decision within the one-year time limit.  Therefore, 
the June 2005 rating decision is final based on the evidence 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A § 5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed. 

The Veteran requested the RO to reconsider his service 
connection claim for PTSD in June 2005.  The RO treated that 
statement as a request to reopen his previously denied claim.  
Evidence received since the June 2005 rating decision 
includes VA treatment records and the Veteran's statements in 
support of his claim.  All of the evidence received since the 
June 2005 rating decision is new in that it was not of record 
at the time of the June 2005 rating decision.  

VA treatment records dated in August 2009 provide a diagnosis 
of chronic PTSD.  The Board finds that this evidence is 
material as it raises a reasonable possibility of 
substantiating the claim, namely that the Veteran currently 
has PTSD that may be related to a claimed in-service 
stressor.  Accordingly, as new and material evidence has been 
submitted, the claim of entitlement to service connection for 
PTSD is reopened. 


ORDER

New and material evidence having been submitted, a claim of 
entitlement to service connection for PTSD is reopened and 
the appeal is granted to that extent only.


REMAND

A preliminary review of the record reveals that this case 
must be remanded to the RO for further development before the 
Board may proceed in evaluating the Veteran's claim for 
entitlement to service connection for PTSD.

The Board notes that two of the Veteran's claimed in-service 
stressors are based on personal assault.  Specifically, he 
has asserted that he was hit by his platoon sergeant and he 
was attacked by several enlistees in August 1983 during basic 
training.  There are special development procedures that 
pertain to the processing of claims of entitlement to service 
connection for PTSD based on personal assault.  VA has 
special evidentiary development procedures, including the 
interpretation of behavioral changes by a clinician and 
interpretation in relation to a medical diagnosis.  Patton v. 
West, 12 Vet. App. 272 (1999) (citing VA Adjudication 
Procedural Manual M21-1, Part III, paragraph 5.14(c)).  

In this case, VA failed to comply with the specialized notice 
requirements of 38 C.F.R. § 3.304(f)(3), which provides that 
when a post-traumatic stress disorder claim is based on in-
service personal assault VA must advise the claimant of 
alternative sources of evidence for proving the occurrence of 
personal assault before denying the claim.  The Board notes 
that under 38 C.F.R. § 3.304(f)(3) if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  38 
C.F.R. § 3.304(f)(3).  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the sources.  Examples of behavior changes that 
may constitute credible evidence of a stressor include, but 
are not limited to request for transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  Id.  VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavioral 
changes may constitute credible supporting evidence of the 
stressor and allowing him the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  Id.  On remand, the RO should issue a notice 
letter to the Veteran explaining the evidence necessary to 
corroborate the alleged stressors during service to support 
his claim for PTSD due to personal assault pursuant to 38 
C.F.R. § 3.304(f).  

The record contains the Veteran's enlistment examination 
dated in September 1993 and personnel records with the 
National Guard.  However, the Veteran's active duty service 
treatment records and service personnel records are not 
associated with the claims file.  VA has a duty to assist the 
veteran in obtaining or confirming the unavailability of his 
active duty service treatment records that are not currently 
included in the record on appeal.  38 U.S.C.A. § 5103A(c).  
VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the veteran's 
claim for a benefit under a law administered by the VA.  38 
U.S.C.A. § 5103A.  Whenever VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  38 U.S.C.A. § 5103A(b)(3).  Thus, the RO should 
conduct another search for the Veteran's service treatment 
records and service personnel records from July 1983 to May 
1987.  In addition, the Veteran alleges having been 
hospitalized following an accident in which his motor vehicle 
was destroyed.  He has indicated that he was treated at 
Palmerola Air Force base (also known as Soto Cano Air Force 
base), and efforts should be made to obtain any outstanding 
clinical records.

Efforts should also be made to verify the motor vehicle 
accident, as described in an April 2005 PTSD stressor 
questionnaire.

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain all of 
the Veteran's service treatment 
records and service personnel records 
from the appropriate personnel 
department to include the National 
Personnel Records Center (NPRC) and 
the VA Records Management Center (RMC) 
for the period of active service from 
July 1983 to May 1987, to include 
clinical records dated in January and 
February 1986 from Soto Cano Air Force 
base (also known as Palmerola Air 
Force base).  If no records are 
available, the RO should attempt to 
obtain records from any alternative 
source available.  If the records are 
still not available, obtain written 
confirmation of that fact.  If after 
the above steps have been taken and VA 
concludes that it is reasonably 
certain that further efforts to obtain 
the records would be futile, VA will 
provide the Veteran with notice of 
that fact as required under 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e) and allow an appropriate 
period of time for the Veteran to 
respond.  The notice must contain the 
identity of the records VA was unable 
to obtain, an explanation of the 
efforts VA made to obtain the records, 
a description of any further action VA 
will take regarding the claim and a 
notice that the Veteran is ultimately 
responsible for providing the 
evidence.  The RO should also inform 
the Veteran that he can also provide 
alternative forms of evidence, such as 
statements from service comrades.  
Associate all documents obtained with 
the claims file.

2.	The RO should send the Veteran an 
appropriate stressor development 
letter with respect to the Veteran's 
claimed in-service personal assault.  
The Veteran should be notified that 
in-service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  
All specific examples of alternative 
sources of evidence listed in 38 
C.F.R. § 3.304(f)(3) must be included 
in the notification to the Veteran.  
The Veteran should be requested to 
provide further detail concerning the 
claimed incident(s) to allow 
corroboration of the claimed 
incident(s).  In addition, the RO 
should specifically request the 
Veteran to provide lay statements from 
anyone he may have told about the 
incidents around the time the alleged 
stressors occurred.  

3.	After the above action requests have 
been completed, the RO should attempt 
to verify the Veteran's claimed in-
service military stressors (See April 
2005 PTSD questionnaire) through unit 
records or other appropriate means of 
verification.  

4.	Thereafter, if the claims file 
contains evidence in support of the 
Veteran's claimed in-service 
stressor(s), then the RO should 
provide the Veteran with a VA 
examination to determine the nature 
and etiology of any psychiatric 
disorder that may be present.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review, and the examiner 
should indicate that the claims folder 
was reviewed in connection with the 
examination.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims 
file and offer an opinion as to 
whether the Veteran's PTSD is at least 
as likely as not (i.e., a fifty 
percent or greater probability) 
related to a claimed in-service 
stressor.  The examiner should provide 
a complete rationale for all 
conclusions reached.  

5.	Upon completion of the foregoing, the 
RO should readjudicate the Veteran's 
claim of entitlement to service 
connection for PTSD, based on a review 
of the entire evidentiary record.  If 
the benefits sought on appeal remains 
denied, the RO should provide the 
Veteran and his representative with a 
supplemental statement of the case and 
the opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


